United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, GENERAL MAIL
FACILITY, Colorado Springs, CO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-2135
Issued: November 25, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 17, 2007 appellant filed a timely appeal of the July 31, 2006 and May 7, 2007
Office of Workers’ Compensation Programs’ decisions which determined that modification of
her wage-earning capacity was not warranted. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that modification of
the October 30, 2003 wage-earning capacity decision was warranted.
FACTUAL HISTORY
This is the second appeal before the Board. The facts and the circumstances of the claim
are incorporated herein by reference.1 The Office accepted that appellant sustained right thoracic

1

Docket No. 05-1672 (issued June 9, 2006).

outlet syndrome, a cervical strain and right brachial plexus lesions due to factors of her federal
employment.
In a June 9, 2006 decision, the Board found that appellant’s actual earnings as a modified
automation clerk fairly and reasonably represented her wage-earning capacity. However, the
Board found that the Office improperly denied appellant’s May 30, 2005 request for
reconsideration under the clear evidence of error standard as her request was timely filed. The
Board remanded the case for the Office to review appellant’s request for reconsideration under
the proper standard.
On remand, appellant contended that she was never reemployed at a lower paying job
with the employing establishment or another organization. She noted that she had worked six
hours per day instead of eight and was entitled to two hours of wage loss per day from
September 2003 to February 2004 when she returned to full duty.
The Office referred appellant to Dr. Katharine J. Leppard, a Board-certified physiatrist,
for a second opinion. On April 26, 2006 Dr. Leppard noted chronic bilateral upper extremity
pain and paresthesias.
She recommended further diagnostic studies, including an
electromyogram (EMG) and a magnetic resonance imaging (MRI) scan. In a June 1, 2006
report, Dr. Leppard reviewed the results of testing. Appellant’s EMG showed evidence of
chronic C7 radiculopathy on the right and, on the left upper extremity, a radial neuropathy at the
lateral elbow. Appellant also had chronic cervical myofascial pain with underlying degenerative
changes with disc protrusions at C5-6 and C6-7. Dr. Leppard noted that appellant has persistent
pain and symptoms. She listed restrictions of no lifting over 20 pounds and limiting repetitive
hand use to 30 minutes at a time.
In a report dated July 19, 2006, Dr. Jack L. Rook, an attending Board-certified
physiatrist, diagnosed right brachial plexus lesion, sprain/strain of the neck and bilateral
tenosynovitis hand/wrist.
By decision dated July 31, 2006, the Office denied modification of appellant’s
October 30, 2003 wage-earning capacity determination.
In a report dated December 8, 2006, Dr. Rook noted that Dr. Leppard’s restrictions were
very similar to those he recommended. However, he would add no work past midnight, no
sweeping and no shoulder work. Dr. Rook also restricted appellant to working 30 minutes on
followed by 30 minutes off, for a total of 4 hours a day.
On February 14, 2007 appellant requested reconsideration of the July 31, 2006 decision.
She contended, “I was improperly placed on [loss of wage-earning capacity] LWEC. I did not
meet the requirements to be placed on an LWEC.”
By letter dated April 30, 2007, the Office referred appellant for an impartial medical
examination with Dr. Barry Ogin, a Board-certified physiatrist, for the purpose of resolving the
conflict in work restrictions between Dr. Leppard and Dr. Rook.

2

By decision dated May 7, 2007, the Office denied modification of the October 30, 2003
wage-earning capacity decision. It found that appellant did not show a material change in the
nature and extent of her injury-related condition, evidence that she had been rehabilitated or that
the original determination was made in error.
LEGAL PRECEDENT
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless there is a material change in the nature and extent of
the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated or the original determination was, in fact, erroneous.2 The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.3
Section 8123(a) provides in pertinent part: If there is a disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.4 In situations where
there are opposing medical reports of virtually equal weight and rationale and the case is referred
to an impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual background, must be
given special weight.5
ANALYSIS
The Board notes that a conflict in medical opinion arose with regard to appellant’s work
restrictions between Dr. Leppard, the second opinion physician, and Dr. Rook, appellant’s
treating physician. Dr. Leppard opined that appellant had restrictions of no lifting over 20
pounds and limited repetitive hand use to 30 minutes at a time. Dr. Rook indicated that in
addition to these restrictions appellant could not work past midnight and was limited to working
30 minutes on followed by 30 minutes off for a total of 4 hours work a day. The Office properly
referred appellant to Dr. Ogin for an impartial medical examination. However, it did not wait for
a medical opinion from the impartial medical specialist before issuing its decision. A
modification in wage-earning capacity can be demonstrated by showing a material change in
appellant’s accepted conditions.6 The opinion of Dr. Ogin is necessary for resolution of the
conflict in medical evidence and to properly determine appellant’s capacity for work.
Accordingly, the case will be remanded for the Office to consider the opinion of the impartial
medical specialist and for such further development of the medical evidence as the Office finds
necessary.
2

D.M., 59 ECAB ___ (Docket No. 07-1230, issued November 13, 2007); Tamra McCauley, 51 ECAB
375 (2000).
3

P.C., 58 ECAB __ (Docket No. 06-1954, issued March 6, 2007); Harley Sims, Jr., 56 ECAB 320 (2005).

4

5 U.S.C. § 8123(a).

5

See Roger Dingess, 47 ECAB 123 (1995); Nathan L. Harrell, 41 ECAB 401, 407 (1990).

6

Elsie L. Price, 54 ECAB 734 (2003).

3

CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 7, 2007 and July 31, 2006 are vacated and the case
remanded for further consideration consistent with this opinion.
Issued: November 25, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

